Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species .
Species I. Claims 1-11 drawn to a device usable as a running board and as a sand ladder with details of mounting the device as a running board. 
Species II. Claims 12-18 drawn to a device usable as a vehicle exterior component and as a sand ladder.
The species are independent or distinct because Species I is drawn to a device usable as a running board and requires details of mounting the device as a running board. In addition, these species are not obvious variants of each other based on the current record and Species II is not drawn to a device usable as a running board and does not require details of mounting the device.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for a device useable as a running board would not likely result in the discovery of prior art applicable to a device not usable as a running board and The search for a device useable as a vehicle exterior component would not likely result in the discovery of prior art applicable to a device requiring details of mounting a running board.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Todd W. Barrett on 30 September 2022 a provisional election was made  without traverse to prosecute the invention of Species I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art discloses all of the limitations of the base claim and any intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the groove includes a first section having a first width and a second section having a second width that is less than the first width as required by Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aftanas (2016/0185273).
Consider Claim 1, Aftanas discloses a vehicle assembly, comprising: a vehicle exterior component (10); and a mounting system (340) configured for removably mounting the vehicle exterior component to a vehicle body, wherein the mounting system includes at least one of a clamp or a latch (400), wherein, in a first configuration, the vehicle exterior component is configured as a running board (Fig. 2), wherein, in a second configuration, the vehicle exterior component is configured to be used as a sand ladder (Fig. 9). It is noted that Aftanas discloses that the device is used as a loading ramp, however, the ramp is capable of being used as a sand ladder.
Consider Claim 2, Aftanas discloses all the features of claimed invention, as described above, and further discloses wherein the mounting system includes a first mounting assembly (304) that interfaces with a first portion of the vehicle exterior component and a second mounting assembly (304) that interfaces with a second portion of the vehicle exterior component.
Consider Claim 3, Aftanas discloses all the features of claimed invention, as described above, and further discloses wherein the first mounting assembly includes the clamp (304a), and further wherein the clamp is received within an opening (360) formed through the vehicle exterior component.
Consider Claim 4, Aftanas discloses all the features of claimed invention, as described above, and further discloses wherein the clamp includes a clamping leg (304a) configured to move into contact with a mounting bracket in response to moving a handle (340) of the clamp.
Consider Claim 5. The vehicle assembly as recited in claim 2, wherein the second mounting assembly includes a receiving bracket (342) mounted to an underside of the vehicle exterior component.
Consider Claim 6, Aftanas discloses all the features of claimed invention, as described above, and further discloses wherein the receiving bracket includes a concave recess (opening for 344) configured to receive a post of a mounting bracket.
Consider Claim 7, Aftanas discloses all the features of claimed invention, as described above, and further discloses wherein the vehicle exterior component includes a plurality of traction features (14a).
Consider Claim 9, Aftanas discloses all the features of claimed invention, as described above, and further discloses wherein the mounting system includes the latch (340), and further wherein the latch is received within a slot (cut out for 340) of a latch base (302).
Consider Claim 10. The vehicle assembly as recited in claim 9, wherein the latch is movably received within a groove (open area within 302) formed through the vehicle exterior component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftanas (2016/0185273) in view of McCarthy (2008/0217077).
Consider Claim 8, Aftanas discloses all the features of the claimed invention, as described above, but does not specifically disclose. The vehicle assembly as recited in claim 7, wherein the plurality of traction features includes a combination of traction pins and grooves.
McCarthy discloses a combination of traction pins (54) and grooves (voids between 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aftanas by further comprising pins and grooves as disclosed by McCarthy as it would be a simple substitution of one known element for another and would have yielded the predictable result of increasing traction of the tire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618